Ralph Lopez,




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 25, 2015

                                      No. 04-15-00012-CV

                                    John E. RODARTE, Sr.,
                                           Appellant

                                                v.

                                      Ralph LOPEZ, et al,
                                           Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2005-CI-18884
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
         John E. Rodarte Sr., an inmate acting pro se, has filed a notice of appeal stating that he
wishes to appeal the trial court’s December 12, 2014 order in trial court cause number 2010-CI-
12625. Rodarte asserts he is indigent and unable to prepay the costs of the appeal. Rodarte has
filed a copy of his inmate trust account statement and a list of his previous pro se actions.

         We ORDER the clerk of this court to send copies of Rodarte’s filings regarding indigence
to the trial court clerk, the court reporter, and all parties. See TEX. R. APP. P. 20.1(d)(2).

        We further ORDER the clerk, the court reporter or any party may challenge the claim of
indigence by filing a contest in our court within 10 days from the date of this order. See TEX. R.
APP. P. 20.1(e).

                                                     __________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court